Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Interpretation
The examiner considers the term “undulations” to define any up and down pattern such as ridges or ribs that have vertical walls. 
The claims are a product by process claim. The product itself does not depend on the process of making it. The product-by-process limitation "stamping" would not be expected to impart distinctive structural characteristics to the device/apparatus.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,989,461. Although the claims at issue are not identical, they are not patentably distinct from each other because the method of the claims of the patent teaches/produces a refrigerator appliance with an outer wrapper with at least three structural reinforcements (undulations) that are visible on both sides, obliquely angled, and that extend continuously and a substantial majority of a distance between a front edge and a back edge. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,899,068 to Jung in view of US Patent 5,692,347 to Hulek and alternatively US Patent 1,518,668 to Mitchell. 
 Jung teaches a refrigerator with a vacuum cavity defined by an outer wrapper (120, 220, 320) and an inner liner (110, 210,310). The inner liner has integrally formed liner structural reinforcements (150a, 250a, 350a). The outer wrapper has integrally formed wrapper structural reinforcements (150b, 250b, 350b). As best seen in figure 4 and 9, the reinforcements are free from engagement with one another. The wrapper, liner, and reinforcements are formed from metal. As seen in figure 3 and 7, the reinforcements are in distinct sections having an axis with some perpendicular and some overlapping to the others. As best seen in figures 7 and 9, the undulations are visible in the outer surface of the outer wrapper. An insulation material (400) is located in the cavity.
 Jung does not expressly disclose that the reinforcements are positioned at an oblique angle with a front edge of the outer wrapper. 
Hulek teaches a metal panel having structural reinforcement (2) that are integral undulations (corrugations) that are at an oblique angle relative to the edge as best seen in figure 1, 3, and 4. The oblique angle provides stiffness in longitudinal and transverse directions (Hulek, Col 1, line 42-46).  Hulek is silent on how the corrugations are formed, but the structure of the corrugations are identical to a structure formed by stamping. 
At the time of the effective filling date it would have been obvious for a person of ordinary skill in the art to modify the refrigerator of Jung by making the structural reinforcements at an oblique angle as taught by Hulek to provide stiffness in both transverse and longitudinal directions.
Jung in view of Hulek does not expressly disclose the reinforcements are free of engagement with one another. 
Mitchell teaches a refrigerator with wrapper wall (12) and inner liner (13) having corrugated reinforcements (14) to withstand the compressive forces of the vacuum inside the walls. Depending on the size of the refrigerator the corrugated reinforcement is sufficient without any other support.  
It should be noted while the embodiments of Jung teach a supporting portion (140,240,340) between the inner and outer members, Jung also teaches a desire to minimize the amount of supporting portions (Jung ‘068, Col 6, line 50-54). 
The examiner considers one of ordinary skill in the art to recognize that the desire to minimize would lead to an implied embodiment that would have no supporting portions and therefore the supporting portions would not be part of the combination above with Hulek or in the alternative at the time of the effective filing date it would have been obvious for a person of ordinary skill in the art to remove the supporting portions of Jung in view of Hulek as taught by Mitchell that if the refrigerator is not too big the corrugated structural reinforcement are sufficient to withstand the strain without the support portions. 

Response to Arguments
Applicant’s arguments filed 6/30/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The double patenting rejection should have been made in the previous office action and therefore this action is being made non-final. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299. The examiner can normally be reached Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY M AYRES/             Examiner, Art Unit 3637